Exhibit AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MAY 27, 2009 AMONG THERAGENICS CORPORATION, C.P. MEDICAL CORPORATION, GALT MEDICAL CORP. and NEEDLETECH PRODUCTS, INC., as Borrowers, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Bank Article I 1 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Accounting Terms 25 1.3 UCC Terms 25 1.4 Construction of Terms 25 1.5 Computation of Time Periods 26 1.6 References to Borrower 26 1.7 Computation of Applicable Margin and Financial Covenants 26 Article II 26 2. THE LOANS 26 2.1 Original Credit Agreement Advances 26 2.2 General Terms: Revolver Loan 26 2.3 General Terms: Term Loan 26 2.4 Disbursement of the Loans 26 2.5 The Notes 27 2.6 Interest Rate: Revolver Loan 27 2.7 Interest Rate: Term Loan 27 2.8 Payments of Principal and Interest: Revolver Loan 27 2.9 Payments of Principal and Interest: Term Loan 28 2.10 Prepayment. 28 2.11 Use of Proceeds: Revolver Loan 28 2.12 Use of Proceeds: Term Loan 28 2.13 Multiple Borrowers; Parent as Borrowers’ Agent 28 2.14 All Loans Constitute One Obligation; Joint and Several Liability 29 2.15 Unconditional Nature of Liability 29 2.16 No Reduction in Liability for Obligations 30 2.17 Subordination 30 2.18 Request to Increase the Revolver Loan Commitment 30 2.19 Termination of Revolver Loan Commitment 31 2.20 Voluntary Reduction of Revolver Loan Amount 31 Article III 31 3. LETTERS OF CREDIT 31 3.1 Issuance of Letters of Credit 31 3.2 Reimbursement and Other Payments 32 3.3 Additional Remedies 32 3.4 No Liability of Bank 33 3.5 Indemnification 33 Article IV 33 4. PAYMENTS, ADDITIONAL COSTS, ETC. 33 4.1 Payment to Bank 33 4.2 Late Payments 34 4.3 Default Rate 34 4.4 No Setoff or Deduction 34 4.5 Payment on Non-Business Day; Payment Computations 34 4.6 Indemnification 34 4.7 Method for Calculating Interest 35 4.8 No Requirement to Actually Obtain Funds 35 i 4.9 Usury Limitation 35 Article V 35 5. CONDITIONS PRECEDENT 35 5.1 Documents Required for the Closing 35 5.2 Certain Events Required for Closing and for all Advances 36 5.3 Certain Events Required for Advances After Trigger Event 37 5.4 Election to Make Advances Prior to Satisfaction of Conditions Precedent 37 Article VI 37 6. REPRESENTATIONS AND WARRANTIES 37 6.1 Borrowers’ Existence 37 6.2 Borrowers’ Authority 37 6.3 Borrowers’ Names 37 6.4 Consents or Approvals 37 6.5 Violations or Actions Pending 38 6.6 Borrowers’ Affiliates 38 6.7 Existing Indebtedness 38 6.8 Material Contracts 38 6.9 Tax Returns 38 6.10 Financial Statements 38 6.11 Good and Marketable Title 38 6.12 Borrowers’ Real Property Locations 38 6.13 Solvency 38 6.14 ERISA 39 6.15 Priority of Liens 39 6.16 Patents, Copyrights, Etc 39 6.17 Drug Laws 39 6.18 Environmental Matters 39 6.19 Condemnation 40 6.20 Full Disclosure 40 6.21 Regulated Industries 40 6.22 Insurance 40 6.23 Tax Shelter Regulations 40 6.24 Excluded Collateral 40 6.25 Margin Stock 40 6.26 Continuing Effectiveness 40 Article VII 41 7. THE BORROWERS’ COVENANTS 41 7.1 Affirmative Covenants 41 7.2 Negative Covenants 45 7.3 Financial Covenants 47 Article VIII 47 8. COLLATERAL SECURITY 47 8.1 Grant of Lien and Security Interest 47 8.2 Perfection and Maintenance of Lien 48 8.3 Mortgage and Other Real Estate Documentation 48 8.4 Appointment of Bank as Attorney-in-Fact 50 8.5 Access to Properties 50 8.6 Borrowers’ General Covenants and Agreements Pertaining to the Collateral 50 Article IX 51 9. DEFAULT 51 ii 9.1 Events of Default 51 9.2 No Advances After Default 52 9.3 Acceleration 52 9.4 General Remedies 53 9.5 Bank’s Additional Rights and Remedies 53 9.6 Right of Set-Off 55 9.7 No Limitation on Rights and Remedies 56 9.8 Application of Proceeds 56 9.9 Attorney-in-Fact 56 9.10 Default Costs 57 9.11 Hedging Contracts and Hedging Obligations Are Independent 57 Article X 57 10. MISCELLANEOUS 57 10.1 Termination of Bank’s Lien 57 10.2 Construction 58 10.3 Indemnity 58 10.4 Bank’s Consent 58 10.5 Enforcement and Waiver by Bank 58 10.6 No Representation, Assumption, or Duty 58 10.7 Expenses of Bank 59 10.8 Attorneys’ Fees 59 10.9 Exclusiveness 59 10.10 Waiver and Release by Borrower 59 10.11 Limitation on Waiver of Notice, Etc 59 10.12 Additional Costs 60 10.13 Illegality and Impossibility 60 10.14 Participation 60 10.15 Binding Effect, Assignment 61 10.16 Entire Agreement, Amendments 61 10.17 Severability 61 10.18 Headings 61 10.19 Counterparts 61 10.20 Seal 61 10.21 Confidentiality 61 Article XI 61 11. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES 61 11.1 Notices 61 11.2 Governing Law 62 11.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC 62 iii EXHIBITS AND SCHEDULES EXHIBITS EXHIBIT A FORM OF COMPLIANCE CERTIFICATE EXHIBIT B FORM OF CREDIT AGREEMENT JOINDER AGREEMENT EXHIBIT C FORM OF REVOLVER LOAN NOTE JOINDER AGREEMENT EXHIBIT D FORM OF TERM LOAN NOTE JOINDER AGREEMENT EXHIBIT E TERM LOAN AMORTIZATION SCHEDULE SCHEDULES SCHEDULE 1.1 SPECIAL NEEDLETECH AMOUNT SCHEDULE 6.1 BORROWERS’ EXISTENCE SCHEDULE 6.3 LIST OF NAMES USED BY BORROWERS AND PERSONS ACQUIRED IN LAST SIX YEARS SCHEDULE 6.5 ACTIONS PENDING SCHEDULE 6.9 TAX MATTERS SCHEDULE 6.11 PERMITTED LIENS SCHEDULE 6.12 LISTING OF REAL PROPERTY OWNED OR LEASED BY BORROWERS SCHEDULE 6.16 LISTING OF PATENTS, COPYRIGHTS, ETC. SCHEDULE 6.18 ENVIRONMENTAL MATTERS SCHEDULE 6.22 INSURANCE POLICIES IN EFFECT SCHEDULE 6.24 MATERIAL CONTRACTS CONSTITUTING PART OF THE EXCLUDED COLLATERAL SCHEDULE 7.1(O) APPROVED BANK ACCOUNTS SCHEDULE 7.2(L) LISTING OF AGREEMENTS CURRENTLY IN EFFECT WITH AFFILIATES AND PERMITTED POST-CLOSING iv AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 27, 2009, is made by and among THERAGENICS CORPORATION, a Delaware corporation, C.P. MEDICAL CORPORATION, a Delaware corporation, GALT MEDICAL CORP., a Texas corporation, and NEEDLETECH PRODUCTS, INC., a Massachusetts corporation, jointly and severally (each, a “Borrower” and collectively, the “Borrowers”), and WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to SOUTHTRUST BANK (the “Bank”). As used herein, capitalized words and phrases shall have the meanings ascribed thereto in Article I of this Agreement. W I T N E S S E T H: WHEREAS, each of the Borrowers and the Bank are parties to that certain Credit Agreement dated as of October 29, 2003 (as amended, the “Original Credit Agreement”); WHEREAS, the Bank and the Borrowers wish to amend and restate the Original Credit Agreement in order to reduce the $40,000,000 revolving line of credit under the Original Credit Agreement to a $30,000,000 revolving line of credit under this Agreement (subject to any increases thereof in accordance with the terms of this Agreement) and to convert a $10,000,000 portion of the outstanding principal balance of such revolving line of credit under the Original Credit Agreement into a $10,000,000 term loan outstanding under this Agreement and to make certain other amendments to the terms of the Original Credit Agreement; and NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Bank and each Borrower hereby agree that this Agreement amends, restates and supersedes in its entirety the Original Credit Agreement as follows: ARTICLE I 1.
